DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on August 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,413,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Adam Kiedrowski on August 4, 2022.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘An electrosurgical medical device for electrosurgically effecting an anatomical feature comprising: a jaw assembly comprising: a first jaw comprising a first jaw body and a cutting member; and a second jaw comprising a second jaw body, at least one of the first jaw body and the second jaw body vertically movable relative to the other of the first jaw body and the second jaw body between an open position and a closed position for grasping the anatomical feature, the jaw assembly configured such that in the closed position, a lateral gap is defined between a medial edge of the cutting member and a medial edge of the second jaw, and lateral movement of the first jaw body or the second jaw body closes the lateral gap to cut the anatomical feature; wherein during a first use state, the medical device is configured to pass a therapy current supplied by a power source between the first jaw body and the second jaw body to electrosurgically effect the anatomical feature, and wherein during a second use state, the anatomical feature is configured to be electrosurgically effected by contacting the anatomical feature with the medial edge of the cutting member while a second therapy current from the power source is passed between the cutting member and the first jaw body and/or the second jaw body.’
In claim 6, line 2, “an interior” has been replaced with -the medial-.
In claim 6, line 3, “an interior” has been replaced with -a medial-.
 Claim 9 has been replaced with the following: ‘A medical device for electrosurgically effecting an anatomical feature comprising: a jaw assembly comprising: a first jaw comprising a cutting member; and a second jaw comprising an anvil; wherein the medical device is operable in a first use state and in a second use state, wherein during the first use state, a lateral gap is defined between an interior edge of the cutting member and the anvil while the first jaw and/or the second jaw move vertically along a first path relative to each other to clamp the anatomical feature between the cutting member and the second jaw, and wherein during the second use state, the lateral gap is reduced while the first jaw and/or the second jaw move laterally along a second path relative to each other to cut the anatomical feature with the interior edge of the cutting member.’
In claim 10, line 7, “a medial” has been replaced with -the interior-.
In claim 62, line 7, -for grasping an anatomical feature- has been inserted after “position”.
In claim 62, line 8, “taken up” has been replaced with -reduced-.
The following has been added as new claim 63: ‘The electrosurgical medical device of claim 62, wherein an insulator is located between the first jaw body and the cutting member.’
The following has been added as new claim 64: ‘The electrosurgical medical device of claim 62, wherein at least one of the cutting member, the first jaw body, and the second jaw body includes a standoff, the standoff prevents the cutting member from contacting the second jaw body and/or the first jaw body from contacting the second jaw body.’
The following has been added as new claim 65: ‘The electrosurgical medical device of claim 62, wherein during the first use state, the anatomical feature is clamped and/or coagulated, and wherein the anatomical feature is cut during the second use state.’
The following has been added as new claim 66: ‘The electrosurgical medical device of claim 62, wherein the second jaw comprises an electrode.’

Allowable Subject Matter
Claims 1-15 and 62-66 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an electrosurgical medical device for electrosurgically effecting an anatomical feature comprising: a jaw assembly comprising: a first jaw comprising a first jaw body and a cutting member; and a second jaw comprising a second jaw body, at least one of the first jaw body and the second jaw body vertically movable relative to the other of the first jaw body and the second jaw body between an open position and a closed position for grasping the anatomical feature, the jaw assembly configured such that in the closed position, a lateral gap is defined between a medial edge of the cutting member and a medial edge of the second jaw, and lateral movement of the first jaw body or the second jaw body closes the lateral gap to cut the anatomical feature; wherein during a first use state, the medical device is configured to pass a therapy current supplied by a power source between the first jaw body and the second jaw body to electrosurgically effect the anatomical feature, and wherein during a second use state, the anatomical feature is configured to be electrosurgically effected by contacting the anatomical feature with the medial edge of the cutting member while a second therapy current from the power source is passed between the cutting member and the first jaw body and/or the second jaw body” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2006/0271038, U.S. 7,208,005, and U.S. 5,908,420, which all teach a similar device comprising some of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed “jaw assembly” configuration, especially the specifically-claimed “lateral gap” limitation which is closed in the specifically-claimed manner.  No other pertinent prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794